ORDER

PER CURIAM:
AND NOW, this 16th day of April, 1996, the Petition for Allowance of Appeal is GRANTED, per curiam reversal.
In March, 1988, petitioner filed a complaint for child support against respondent. At the support conference, respondent denied paternity of petitioner’s minor child. Following the conference, both parties executed a form acknowledging their right to demand a jury trial within ten days of the conference pursuant to Pa.R.Civ.P. § 1910.15(b). Neither party elected to request a jury trial.
The statute, Pa.R.Civ.P. § 1910.15(b), specifies that the ten-day limit commences with the conference, which in this case was held five years ago, and not the complaint. Respondent offers no evidence to support his assertion that his motion for a jury trial was timely filed. Nor does he present any evidence why he should be permitted to withdraw the waiver of his right to a jury trial which he signed immediately following the support conference five years ago. The order of the Superior Court is hereby REVERSED and the verdict of the trial court is reinstated.